Case 2:13-cr-02131-WFN   ECF No. 118   filed 02/26/21   PageID.332 Page 1 of 2



                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                  Feb 26, 2021
                                                                      SEAN F. MCAVOY, CLERK
Case 2:13-cr-02131-WFN   ECF No. 118   filed 02/26/21   PageID.333 Page 2 of 2
